DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 11, the claimed “a beam shaper for generating the output beam from the displayed image,” is unclear because the specification discloses the output beams is generated from the reflected beam, rendering the claim vague and indefinite. (Consistent with the specification, [0015] and [0016], it may be amended to read “a beam shaper for generating the output beam from the reflected source beam).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cakmakci et al., US 9,335,548.

Considering claim 1, the claimed a retinal display apparatus for generating an image on a retina of an eye of a user, wherein the retinal display apparatus is configured to:

a) generate an output beam conveying the image (collimated light source 105, Fig.1, generates a 2D array of collimated light pixels, col. 8, lines 50-67; claims 1 and 16; Abstract);

b) provide eye information, which comprises information about an orientation of the eye (eye tracking camera 120, Fig.1 determines gazing direction, col.3, lines 13-17; determine gazing direction 405-415, fig. 4; col. 4, lines 8-32 and line 60 to col. 5, line 10; claims 4-5, 18-19 and 22);
 and 
c) steer the output beam based on the eye information to direct the output beam to a pupil of the eye (beam steering mechanism 110, Fig.1. Synchronization controller 115 determines the gazing direction of  eye 130 (col.3, lines 13-17), and controls the light source 105 and beam steering mechanism 110 to translate localized subsets 220 and 320 to foll0w the gazing direction of the user in real-time based on feedback from eye-tracking camera 120; col. 4, line 61 to col. 5, lines 4; Figs. 1,3-5)

 As to claim 6, the retinal display apparatus of claim 1, wherein the retinal display apparatus comprises:  a beam generator configured to generate a source beam representing the image (collimated light source 105/605, Figs. 1 and 6); a reflective screen configured to reflect the source beam (micromirror 625, Fig.6); and
a beam shaper for generating the output beam from the reflected source beam, (beam steering mechanism 110) wherein the retinal display apparatus is configured to adjust an orientation of the beam generator based on the eye information (beam steering mechanism 110, Fig.1. Synchronization controller 115 determines the gazing direction of  eye 130 (col.3, lines 13-17), and controls the light source 105 and beam steering mechanism 110 to translate localized subsets 220 and 320 to foll0w the gazing direction of the user in real-time based on feedback from eye-tracking camera 120; col. 4, line 61 to col. 5, lines 4; Figs. 1,3-5).

As to claim 7, see the rejection of claim 6. 
 
As to claim 8,  the retinal display apparatus of claim 6, wherein the beam generator is configured to generate a plurality of pixel beams, wherein each of the pixel beams corresponds to a pixel of the image and wherein the plurality of pixel beams compose the source beam (collimated light source 105, Fig.1, generates a 2D array of collimated light pixels, col. 8, lines 50-67; claims 1 and 16; Abstract);

As to claim 9, the retinal display apparatus of claim 7, wherein the beam generator is configured to generate a plurality of pixel beams, wherein each of the pixel beams corresponds to a pixel of the image and wherein the plurality of pixel beams compose the source beam (collimated light source 105, Fig.1, generates a 2D array of collimated light pixels, col. 8, lines 50-67; claims 1 and 16; Abstract).

Regarding claim 10, a near eye display apparatus comprising one or more retinal display apparatuses, wherein each retinal display apparatus of the one or more retinal display apparatuses are for generating an image on a retina of an eye of a user and are configured to:
generate an output beam conveying the image (collimated light source 105, Fig.1, generates a 2D array of collimated light pixels, col. 8, lines 50-67; claims 1 and 16; Abstract);
provide eye information, which comprises information about an orientation of the eye 
(eye tracking camera 120, Fig.1 determines gazing direction, col.3, lines 13-17; determine gazing direction 405-415, fig. 4; col. 4, lines 8-32 and line 60 to col. 5, line 10; claims 4-5, 18-19 and 22);
and 
steer the output beam based on the eye information to direct the output beam to a pupil of the eye (beam steering mechanism 110, Fig.1. Synchronization controller 115 determines the gazing direction of  eye 130 (col.3, lines 13-17), and controls the light source 105 and beam steering mechanism 110 to translate localized subsets 220 and 320 to foll0w the gazing direction of the user in real-time based on feedback from eye-tracking camera 120; col. 4, line 61 to col. 5, lines 4; Figs. 1,3-5)

As to claim 15, see the rejection of claim 6. 
As to claim 16, see the rejection of claim 6. 
 
In regards to 17, the near eye display apparatus of claim 16, wherein the beam generator is configured to generate a plurality of pixel beams, wherein each of the pixel beams corresponds to a pixel of the image and wherein the plurality of pixel beams compose the source beam (collimated light source 105, Fig.1, generates a 2D array of collimated light pixels, col. 8, lines 50-67; claims 1 and 16; Abstract);

As to claim 18, the near eye display apparatus of claim 17, wherein the beam generator is configured to generate a plurality of pixel beams, wherein each of the pixel beams corresponds to a pixel of the image and wherein the plurality of pixel beams compose the source beam, (collimated light source 105, Fig.1, generates a 2D array of collimated light pixels, col. 8, lines 50-67; claims 1 and 16; Abstract);

Claim 19 is a method claim of claim 1 and therefore, claim 19 is rejected for the same reasons as shown in claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cakmakci et al., US 9,335,548 in view of Broers, US 4,210,806.

Regarding claims 2 and 11, Cakmakci teaches a screen for displaying the image on a spatial portion of the screen (Head mount display (HMD), or head-wearable displays; title and abstract). Cakmakci does not specifically disclose the claimed a beam shaper for generating the output beam from the displayed image, wherein the beam shaper comprises an aperture stop defining an aperture, and wherein the retinal display apparatus is configured to adjust the spatial portion of the screen and a position of the aperture based on the eye information. However, the claimed beam shaper would be obvious to the skilled in the art. In  that regard and in the same field of art, Broers teaches high brightness electron probe beam and method (title).  Specifically, Broers discloses “… beam shaping has been done largely in order to produce a well-defined cross-sectional shape for the beam and in some instances it has been used to improve edge sharpness” (col. 1, lines 30-40). See also Col. 7, lines 13-41 and Fig. 7 which illustrates a beam shaping apparatus comprising lenses 23,25 and 27, deflection 64, and an aperture stop 62. The apparatus/method of Fig. 7 eliminates variations in brightness within the spatial region (col. 7, lines 62-65). It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference of Cakmakci by providing the beam shaping method taught Broers, such being typical considerations of the skilled artisan, the artisan would be motivated to do so in order to generate the beam from the reflected image reducing variations in brightness within the spatial region of the display screen.

As to claim 5 and 14, see the rejection of claim 2. 

Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  3-4 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greenburg, US 20180246336 A1, discloses an eye projection device for projecting a light beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PMN
May 4, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422